Simmons, C. J.
1. This case is controlled by the decision of this court in the ease of Jemison v. Southwestern Railroad, 75 Ga. 444, holding that a suit can not be maintained against a railroad company for the negligent killing of a dog.
2. As the rule announced in the above-stated case has stood as good law since December 1, 1885, and the General Assembly has passed no act changing the same, this court is of opinion that the rule should not be now changed by overruling that case. Judgment affirmed.

By five Justices.